 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlaziers'LocalNo.558,affiliatedwithBrotherhood of Painters,Decorators andPaperhangers of America,AFL-CIO (SharpBros.ContractingCo.)andBuilders'Association of KansasCity. Case 17-CC-269June 6, 1967DECISION AND ORDERBY MEMBERSFANNING,BROWN, JENKINS, ANDZAGORIAUpon charges duly filed by the Builders'Association of Kansas City, hereinafter calledBuilders or the Charging Party, the General Counselof the National Labor Relations Board, by theRegional Director for Region 17, issued a complaintdatedAugust 30, 1966, against Glaziers' LocalNo. 558, affiliated with Brotherhood of Painters,DecoratorsandPaperhangersofAmerica,AFL-CIO, hereinafter called the Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(B) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing wereserved upon Respondent and the Charging Party.On September 9, 1966, the Respondent filed itsanswer to the complaint. The complaint wasamended on September 13, 1966, and duly served onthe parties.On September 29, 1966, the Respondent, GeneralCounsel, and the Charging Party entered into astipulation of the testimony of all witnesses pertinentto the dispute. These parties also waived a hearingbefore a Trial Examiner and agreed that the charge,complaint, and stipulation shall constitute the entirerecord in the case. They further agreed to submit thestipulated record directly to the Board for findings offact, conclusions of law, and a Decision and Order.By an order dated October 5, 1966, the Boardapproved the stipulation and transferred the case toitself. Thereafter, the General Counsel filed a brief.Upon the basis of the stipulation and the entirerecord in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSCupples Products Corporation, hereinafter calledCupples, is engaged in the manufacture of preglazedwindows and doors. At all material times herein,Cupples supplied preglazed windows to B. D. & R.Engineering Corporation, hereinafter called B. D. &R., a wholesale distributor of building materials foruse in the building and construction industry. In theoperation of its business, B. D. & R. annually shipsproducts valued in excess of $50,000 from its placeof business in Kansas City, Kansas, to points outsidethe State of Kansas.Among B. D. & R.'s purchasers during thepertinent period was Sharp Bros. Contracting Co.,hereinafter called Sharp Bros., which was engagedas the general contractor in the construction of anoffice building in Kansas City, Missouri. Sharp Bros.annually makes interstate purchases of goods andmaterials valued in excess of $50,000. Sharp Bros. isa member of Builders which bargains with variouslabor organizations for an association of employers,individuals, firms, and corporations engaged in thebuilding industry.RoyseMasonryCo.,Inc.,hereinafter calledRoyse, is also a member ofBuilders and was engaged by Sharp Bros. to do themasonry work at the construction site. Royseannually purchases goods and materials valued inexcess of $50,000 from outside the State of Kansas.The parties stipulated, and we find, that B. D. &R., Sharp Bros., Builders, and Royse are employersengaged in commerce within the meaning of Section2(6) and (7) of the Act. We further find they arepersonsengaged in the construction industryaffecting commerce, within the meaning of Section8(b)(4) of the Act.II.THELABOR ORGANIZATION INVOLVEDRespondent is, and at all times material herein hasbeen, a labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAbout the middle of April 1966, a business agentof the Respondent visited the jobsite where SharpBros. was constructing an office building and thebusiness agent told the job superintendent that thepreglazedwindowsbeinginstalledweremanufactured by employees who were receivingsubstandard wages. The agent further stated at thetime that he was "going to contact his attorney to seeif there was any way he could advertise this fact tothe public." On May 12, 1966, the Respondent sent aletter to various unions which were members of theBuilding Trades Council of Kansas City stating thatthe Respondent intended to picket the constructionsite but requesting the other unions to advise theirmembers who were employed at that site not torefuse to cross the picket line or work. The recorddoes not establish that these other unions everadvised their respective members to such effect.Four days later, a picket appeared at the jobsite afterthe employees were on the job with the followingsign:165 NLRB No. 27 GLAZIERS'LOCALNO. 558183NOTICE TO THE PUBLICFOR INFORMATIONAL PURPOSES ONLYThe WindowsBeingInstalled on This ProjectAre Glazed By Cupples Product [sic] Corp.Whose EmployeesAreReceivingSub-StandardWages&ConditionsBeingPaid by the Glazing Industry In This Area.... Please Do Not Buy ....Cupples Products Corp. Glazed WindowsHelp UsMaintainOur Wages & WorkingConditions In This AreaGlaziers AndGlassworkers LU NO. 558The picketing continued without incident untilMay 20. On that day the picket appeared before theemployees had commenced their work, and Sharp'sand Royse's engineers and oilers walked off the job.'Since neither of these Employers could continuetheir operations without those employees, they senttheir remaining employees home. Respondent'sbusiness agent was immediately informed thatemployees were refusing to work because of thepicket line, and he ordered picketing to cease. Theagent then went to the jobsite and informeddeparting employees that he didn't want anyone tocease working because of the picketing. The agentalso sent a telegram to the Union that representedthe striking employees reiterating his request that itinstruct its members that they should not refuse towork.Respondent resumed picketing onMay 27.Although Respondent's business agent again went tothe site to persuade the engineers and oilers toremain, another work stoppage ensued. This samesequence of events occurred on June 1 and 2, whenthe picketing was finally halted permanently.'The General Counsel contends that the picketingof this construction site violated Section 8(b)(4)(i)and (ii)(B) of the Act. The Respondent asserts, on theother hand, that it was engaged in lawful appeals toconsumers. We agree with the General Counsel, forthestipulated facts clearly establish that theRespondent unlawfully intended to cause a workstoppage by its picketing.The dispute beforeus isbut one ofa series thatbegan late in 1963 when the employees of Cupplesvoted against representation by a Glaziers' union.Thereafter, on at least one occasion in 1964, aGlaziers' union picketed construction sites whereCupples' preglazed windows were being installedbecause Cupples' employees were nonunion. TheBoard found that the Glaziers' had unlawfullyinduced employees to refuse to work in order toforce their employers to cease doing business withCupples, rejecting the contention that the Union wasengaged in permissible publicity picketing.'; In 1965thisGlaziers' union picketed another constructionsitewith signs requesting the public not to buyCupples' products. And on that occasion, as in theinstant case, the union requested that the localbuilding trades unions order their members tocontinue working despite a picket line. The BoardnonethelessfoundonthefactsthattheRespondent's object was to induce the employees onthe jobsite to cease working in order to force theiremployer to refrain from using Cupples' products.'It is clear from the record in the instant case thatthe Respondent herein was picketing for the samepurpose as did its sister local in the earlier cases;i.e., appealing to neutral employees with an object ofcausing them to refuse to continue working. It issignificant that Respondent's picketing on the first 4days, which began after the neutral employees hadreported for work on those days, did not result in anyemployees walking off the job; but that on May 20the Respondent changed its hours of picketing tocommence before the employees reported for work.Under the circumstances, we can only conclude thatwhen the initial picketing did not cause a refusal towork, Respondent changed its times of picketing sothat neutral employees would have to cross thepicket line in order to enter the jobsite. WhileRespondent's business agent, having been informedon May 20 of the refusal to cross the picket line, didorder picketing to cease on that day and obstensiblyrequested the employees to return to work, henevertheless resumed the picketing on May 27.'We find that the first work stoppage occurred on May 20,when picketing commenced for the first time before employeesbegan to work This conclusion is based on the mutuallysupporting testimony of one of the employees who refused towork, the Respondent's business agent,Sharp Bros,Royse, andanother subcontractor on the jobsite. Thus,Royse's oiler statedthat he first refused to work on the date the picket showed upbefore they went to work,but the following day there was nopicket so he worked Respondent's representative McGee statedhe had no knowledge of a work stoppage until he received a phonecall from the picket on May 20, as a result of which he went to thejobsite, and this testimony is supported by the foreman for EvansElectricalConstruction Company, a subcontractor for SharpBros,who indicated that the first time he recalled a workstoppage,McGee appeared at the jobsite shortly afterwards. Thejob superintendent for Sharp Bros and the foreman for Royseagreed that a picket appeared about 8 30 a in on May 20 and thattheir engineers and oilers refused to cross the picket line2During this period the Respondent also picketed B D & RThe signs used were similar to those at the construction site Thispicketing is not alleged to be unlawful.SGlaziers' LocalUnion No.513, afff w Brotherhood of Painters,Decorators and Paperhangers of America, AFL-CIO (CupplesProducts Corp), 148 NLRB 1648.4Glaziers' Local Union No 51.3,affiw Brotherhood of Painters,Decorators and Paperhangers of America, AFL-CIO (CupplesProducts Corp.),158NLRB 1621. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the above, we can only conclude that atall times the Respondent actually intended to inducethe neutral employees to engage in work stoppages,and that it caused such stoppages, in violation ofSection 8(b)(4)(i)(B) of the Act.TheRespondent'sprotestationthatitwasengaged in informational picketing directed solely atthe public cannot be reconciled with this intendedinducement of employees to engage in a workstoppage. In such a case "the union does more thanmerely follow the struck product; it creates aseparate dispute with the secondary employer."5Therefore, in these circumstances, and inconsideration of the fact that the Respondent'sdispute was avowedly concerned with the workingconditions at the Cupples plant, we conclude that anobject of the picketing was to induce and encourageemployees at the jobsite to refuse to work in order toapply pressure against the neutral persons for thepurpose of forcing Sharp Bros. to cease doingbusiness with B. D. & R. and to compel B. D. & R. tocease dealing with Cupples Products in violation ofSection 8(b)(4)(i)(B) of the Act.6 And, since "a workstoppage against a neutral employer constitutesrestraint and coercion of such employer within themeaning of clause (ii) of Section 8(b)(4)(B) of theAct,"7 we further find that the Respondent alsoviolated that section of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with theoperations described in section I, above, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, we shall order it to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in the case, the Boardmakes the following:CONCLUSIONS OF LAW1.Cupples Products Corporation, Sharp Bros.Contracting Co., B. D. & R. Engineering Company,°N.L.R.B. v. Fruit andVegetablePackers, Local 760 (TreeFruits), 377 U.S.58.Since we have found that the Respondent intended to cause awork stoppage,we need not, and do not, pass upon theRespondent's contention that itcould lawfullyappeal to neutralemployers not to use Cupples'products in the future. But cf.Salem BuildingTrades Council(CascadeEmployersAssociation),163 NLRB 33Royse Masonry Co., Inc., and Builders Associationof Kansas City are persons engaged in commerce orinan industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.2.Glaziers'LocalNo. 558,affiliatedwithBrotherhoodofPainters,DecoratorsandPaperhangers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.By inducing or encouraging individualsemployed by persons engaged in commerce or in anindustry affecting commerce to engage in a strike orrefusal to perform services, and by coercing orrestraining persons engaged in commerce or in anindustry affecting commerce with an object offorcing or requiring Royse to cease doing businesswith Sharp Bros., to force or require Sharp Bros. tocease using, handling, or otherwise dealing in theproducts of Cupples and to cease doing businesswith B. D. & R., and to force or require B. D. & R. tocease doing business with Cupples, Respondent hasviolated Section 8(b)(4)(i) and (ii)(B) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Glaziers' Local No. 558, affiliated with BrotherhoodofPainters,DecoratorsandPaperhangers ofAmerica, AFL-CIO, Kansas City, Missouri, itsofficers, agents, and representatives, shall:1.Cease and desist from engaging in, or inducingor encouraging individuals employed by Sharp Bros.ContractingCo.,RoyseMasonry, or any otherperson engaged in commerce or in an industryaffecting commerce, to engage in a strike or a refusalinthecourseof their employment to use,manufacture,process, transport,orotherwisehandle work on any goods, articles, materials, orcommodities, or to perform any services; and fromthreatening, coercing, or restraining the above-named Employers or any other person engaged incommerce or in an industry affecting commerce;when in either case an object thereof is to force orrequire Sharp Bros., B. D. & R., or any other persontocease doing business with Cupples ProductsCorporation.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at Respondent's business offices and'Local 370, UnitedAssociationof Journeymen and Apprenticesof the Plumbing and Ptpefitting Industry (Baughan Plumbing),157 NLRB 20. See alsoInternationalBrotherhood of ElectricalWorkers, Local 313, AFL-CIO (James Julian,Inc.), 147 NLRB137. GLAZIERS' LOCAL NO. 558meeting halls in Kansas City, Missouri, copies of theattached notice marked "Appendix."" Copies of saidnotice, to be furnished by the Regional Director forRegion 17, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedbyRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to its members are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Sign and mail sufficient copies of said noticeto the Regional Director for Region 17 for posting byeach of the Employers named in the precedingparagraphs, if willing, at all places where notices totheir respective employees are customarily posted.(c)Notify the Regional Director for Region 17, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.9 In the event that this Order is enforced by a decree of aUnited States Court of Appeals,there shall be substituted for thewords "a Decision and Order"the words"a Decree of the UnitedStates Court of Appeals Enforcing an Order."APPENDIXNOTICE TOALL MEMBERSOF GLAZIERS' LOCAL No. 558AFFILIATEDWITHBROTHERHOODOFPAINTERS,DECORATORSANDPAPERHANGERSOFAMERICA,AFL-CIO, AND ALL EMPLOYEESOF SHARP BROS.CONTRACTING Co., ROYSE MASONRY CO., INC., B. D. &R. ENGINEERING COMPANY, AND CUPPLES PRODUCTSCORPORATIONPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate the185policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT engage in a strike or induce orencourage individuals employed by Sharp Bros.Contracting Co. and Royse Masonry Co., Inc.,or any other person engaged in commerce, or inan industry affecting commerce, to engage in astrike,or a refusal in the course of theiremployment to use, manufacture, process,transport, or otherwise handle or work on anygoods, materials, articles, or commodities, or toperform any services, nor will we threaten,coerce,andrestraintheabove-namedEmployers, or any other person, where anobject thereof is to force or require Sharp Bros.,B. D. & R., or any other person, to cease doingbusiness with Cupples Products Corporation.GLAZIERS' LOCALNo. 558, AFFILIATEDWITH BROTHERHOOD OFPAINTERS, DECORATORSAND PAPERHANGERS OFAMERICA. AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisnotice must remainposted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have anyquestionconcerning thisnotice orcompliancewith itsprovisions, they maycommunicatedirectlywith the Board's RegionalOffice, 601 E. 12th Street,KansasCity,Missouri64106, Telephone FR4-7000.